DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller configured to” in claims 1 and 8-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In paragraph [0143], the controller 180 may include a processor 181 configured to process content data and a user touch input, and a memory 182 configured to memorize or store content data and processing data such as a user touch input. In paragraph [0144], the memory 182 may store programs and data for processing content data, and temporarily memorize temporary content data that is generated while processing the content data.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranta et al. [U.S. 9,233,179 B2].
Regarding claim 1, Ranta et al. discloses a display apparatus [see figure 1] comprising: a display panel [10]; a touch sensor [figure 2, 40, 41] provided on the display panel and configured to detect a user touch input; an ultraviolet (UV) light source [31, 33] provided on an edge portion of the display panel and configured to emit UV light to the display panel from the edge portion of the display panel; and a controller [figure 3, 63] configured to, based on no user touch input being detected for a reference amount of time, control the UV light source to emit the UV light toward the display panel (figures 1-3).
Regarding claim 2, Ranta et al. discloses the touch sensor comprises: an infrared light source [40] provided on a first edge portion of the display panel and configured to emit infrared light, and an infrared sensor [41] provided on a second edge portion of the display panel and configured to detect the infrared light (figures 1-2).
Regarding claims 8-14, Ranta et al. discloses the controller is further configured to control the UV light source to emit the UV light toward the display panel based on a touch input for terminating a service; a determination that the user touch input is not detected for the reference amount of time after receiving a touch input for terminating a service; a touch input for terminating a service while a current time is within a predetermined sterilization time slot; a touch input allowing sterilization of the display panel; whether the number is equal to or greater than a reference number; and a number of times that the user touch input is received (figures 2-4, column 3 lines 15-37, lines 44-67, and column 5 lines 1-14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranta et al. in view of Kim et al. [U.S. 9,912,790 B2].
Regarding claim 3, Ranta et al. discloses the UV light source [31 and 33] provided on the edge portion of the display panel, but does not clearly disclose the 
plurality of UV light emitting diodes (UV LEDs).
Kim et al. teaches the plurality of UV light emitting diodes (UV LEDs) (abstract).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the UV light sources of Ranta et al. with the plurality of UV light emitting diodes as taught by Kim et al. for purpose of providing an advantageous way of increasing the lifetime of the UV light sources and saving electrical energy.
Regarding claim 4, Kim et al. discloses each of the plurality of UV LEDs comprises: an LED chip configured to emit the UV light (abstract); and Ranta et al. discloses a lens [32, 34] configured to refract the UV light [35, 36] emitted from the UV light sources [31, 33], wherein the lens has a cylindrical shape [rod-shaped lens], and wherein one end of the cylindrical shape has a substantially hemispherical shape [figure 2] (column 2 lines 39-45).

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranta et al. [U.S. 9,233,179 B2].
Method claim(s) 15-20 was/were considered as obviously disclosed by the patented structure of Ranta et al. as detailed in above section of the instant Office Action).
Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claim 5 recites the central axis of the lens is inclined to face the display panel; Claim 6 recites the lens has a cylindrical shape having a bevel that is substantially oblique. These features are not disclosed or suggested by the prior of record. Claim 7 depends on claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BAO Q TRUONG/Primary Examiner, Art Unit 2875